Exhibit 10.2

ATTACHMENT A

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR AFTER RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.

COMMON STOCK PURCHASE WARRANT

To Purchase 1,000,000 Shares of $0.0001 par value Common Stock of

Star Scientific, Inc.

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) CERTIFIES that, for value
received, Iroquois Capital (the “Holder”), is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after July 14, 2006 (the “Initial Exercise Date”) and on or
prior to the close of business on July 14, 2011 (the “Termination Date”) but not
thereafter (the “Exercise Period”), to subscribe for and purchase from Star
Scientific, Inc., a corporation incorporated in Delaware (the “Company”), up to
1,000,000 shares (the “Warrant Shares”) of common stock, par value $0.0001 per
share, of the Company (the “Common Stock”). The purchase price of one share of
Common Stock (the “Exercise Price”) under this Warrant shall be $3.00, subject
to adjustment hereunder. The Exercise Price and the number of Warrant Shares for
which the Warrant is exercisable shall be subject to adjustment as provided
herein. The term “Holder” shall refer to the Holder identified above or any
subsequent transferee of this Warrant. Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Securities Purchase and
Registration Rights Agreement, dated July 14, 2006, between the Company and
Holder (the “Purchase Agreement”).

1. Authorization of Warrant Shares. The Company represents and warrants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable.

2. Exercise of Warrant.

(a) Except as provided in Section 3 herein, exercise of the purchase rights
represented by this Warrant may be made at any time or times on or after the
Initial Exercise Date and before or on the Termination Date by (i) surrendering
this Warrant, with the Notice of Exercise Form annexed hereto completed and duly
executed, to the offices of the Company (or such other office or agency
(including the transfer agent, if applicable) of the Company as it may designate
by notice in writing to the registered

 

1



--------------------------------------------------------------------------------

Holder at the address of such Holder appearing on the books of the Company) and
(ii) delivering payment of the Exercise Price of the shares thereby purchased by
wire transfer of immediately available funds or cashier’s check drawn on a
United States bank. The Holder exercising its purchase rights in accordance with
the preceding sentence shall be entitled to receive a certificate for the number
of Warrant Shares so purchased, which certificate will bear a legend
substantially similar to the legend set forth on this Warrant. Certificates for
shares purchased hereunder shall be delivered to the Holder within five (5)
Trading Days (as defined below) after the date on which this Warrant shall have
been exercised as aforesaid. This Warrant shall be deemed to have been exercised
and such certificate or certificates shall be deemed to have been issued, and
the Holder shall be deemed to no longer hold this Warrant with respect to such
shares and to have become a holder of record of such shares for all purposes, in
each case as of the date the Warrant has been exercised by payment to the
Company of the Exercise Price and all taxes required to be paid by the Holder,
if any, pursuant to Section 4 prior to the issuance of such shares, have been
paid.

(b) In the event that the Warrant is not exercised in full, the number of
Warrant Shares shall be reduced by the number of such Warrant Shares for which
this Warrant is exercised and/or surrendered, and the Company, if requested by
Holder and at its expense, shall within ten (10) Trading Days issue and deliver
to the Holder a new Warrant of like tenor in the name of the Holder or as the
Holder (upon payment by Holder of any applicable transfer taxes) may request,
reflecting such adjusted Warrant Shares.

“Trading Day” shall mean a day on which there is trading on the Principal Market
or such other market or exchange on which the Common Stock is then principally
traded.

(c) Exercise Limitations.

(i) 4.99% Limitation. Notwithstanding anything to the contrary contained herein,
the number of shares of Common Stock that may be acquired by the Holder upon
exercise pursuant to the terms hereof shall not, when added to the total number
of shares of Common Stock deemed beneficially owned by such Holder at such time
(other than by virtue of the ownership of securities or rights to acquire
securities (including the Warrant Shares) that have limitations on the Holder’s
right to convert, exercise or purchase similar to the limitation set forth
herein), as determined pursuant to the rules and regulations promulgated under
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), including all shares of Common Stock deemed beneficially owned (other
than by virtue of the ownership of securities or rights to acquire securities
that have limitations on the right to convert, exercise or purchase similar to
the limitations set forth herein) at such time by persons that would be
aggregated for purposes of determining whether a group under Section 13(d) of
the Exchange Act exists, exceed 4.99% of the total issued and outstanding shares
of the Common Stock (the “Restricted Ownership Percentage”). Holder shall have
the right (w) at any time and from time to time to reduce its Restricted
Ownership Percentage immediately upon notice to the Company and (x) (subject to
waiver) at any time and

 

2



--------------------------------------------------------------------------------

from time to time, to increase its Restricted Ownership Percentage immediately
in the event of the announcement as pending or planned, of a Change in Control
Transaction (as defined below).

As used herein, a “Change in Control Transaction” will be deemed to exist if
(i) there occurs any consolidation, merger or other business combination of the
Company with or into any other corporation or other entity or person (whether or
not the Company is the surviving corporation), or any other corporate
reorganization or transaction or series of related transactions in which in any
of such events the voting stockholders of the Company prior to such event cease
to own 50% or more of the voting stock, or corresponding voting equity
interests, of the surviving corporation after such event (including without
limitation any “going private” transaction under Rule 13e-3 promulgated pursuant
to the Exchange Act or tender offer by the Company under Rule 13e-4 promulgated
pursuant to the Exchange Act for 20% or more of the Company’s Common Stock),
(ii) any person (as defined in Section 13(d) of the Exchange Act), together with
its affiliates and associates (as such terms are defined in Rule 405 under the
Act), beneficially owns or is deemed to beneficially own (as described in Rule
13d-3 under the Exchange Act without regard to the 60-day exercise period) in
excess of 50% of the Company’s voting power, (iii) there is a replacement of
more than one-half of the members of the Company’s Board of Directors which is
not approved by those individuals who are members of the Company’s Board of
Directors on the date thereof, or (iv) in one or a series of related
transactions, there is a sale or transfer of all or substantially all of the
assets of the Company, determined on a consolidated basis, (v) the approval or
public announcement of any of the events set forth in (i), (ii), (iii), or
(iv) above, or (vi) the execution by the Company of an agreement to which the
Company is a party or which it is bound providing for an event set forth in (i),
(ii), (iii) or (iv) above.

3. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.

4. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue tax or other incidental
expense in respect of the issuance of such certificate, all of which taxes and
expenses shall be paid by the Company, and such certificates shall be issued in
the name of the Holder; provided, however, that the Holder shall pay any
applicable transfer taxes.

5. Closing of Books. The Company will not close its stockholder books or records
in any manner which prevents the timely exercise of this Warrant, pursuant to
the terms hereof.

6. Division and Combination.

(a) This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written

 

3



--------------------------------------------------------------------------------

notice specifying the denominations in which new Warrants are to be issued,
signed by the Holder or its agent or attorney. The Company shall execute and
deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to be
divided or combined in accordance with such notice

(b) The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 6.

7. No Rights as Stockholder until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a stockholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price, the Warrant Shares so purchased shall be and be
deemed to be issued to such Holder as the record owner of such shares as of the
close of business on the later of the date of such surrender or payment and this
Warrant shall no longer be issuable with respect to such Warrant Shares.

8. Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it, and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

9. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

10. Adjustments of Exercise Price and Number of Warrant Shares. The number and
kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or
(iv) issue any shares of its capital stock in a reclassification of the Common
Stock, then the number of Warrant Shares purchasable upon exercise of this
Warrant immediately prior thereto shall be adjusted so that the Holder shall be
entitled to receive the kind and number of Warrant Shares or other securities of
the Company which it would have owned or have been entitled to receive had such
Warrant been exercised in advance thereof. Upon each such adjustment of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder, the Holder shall thereafter be entitled to purchase the
number of Warrant Shares or other securities resulting from such adjustment at
an Exercise Price per Warrant Share or other security obtained by multiplying
the Exercise Price in effect

 

4



--------------------------------------------------------------------------------

immediately prior to such adjustment by the number of Warrant Shares purchasable
pursuant hereto immediately prior to such adjustment and dividing by the number
of Warrant Shares or other securities of the Company purchasable pursuant hereto
as a result of such adjustment. An adjustment made pursuant to this paragraph
shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event.

11. Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another corporation (where the Company
is not the surviving corporation or where there is a change in or distribution
with respect to the Common Stock of the Company), or sell, transfer or otherwise
dispose of all or substantially all its property, assets or business to another
corporation and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”), are to be received by
or distributed to the holders of Common Stock of the Company, then the Holder
shall have the right thereafter to receive upon exercise of this Warrant, the
number of shares of common stock of the successor or acquiring corporation or
Common Stock of the Company, if it is the surviving corporation, and Other
Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a Holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume all
the obligations and liabilities of the Company hereunder, subject to such
modifications as may be deemed appropriate (as determined in good faith by
resolution of the Board of Directors of the Company) in order to provide for
adjustments of Warrant Shares for which this Warrant is exercisable which shall
be as nearly equivalent as practicable to the adjustments provided for in this
Section 11. For purposes of this Section 11, “common stock of the successor or
acquiring corporation” shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 11 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations, spin-offs, or
dispositions of assets.

12. Notice of Adjustment. Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the

 

5



--------------------------------------------------------------------------------

Exercise Price of such Warrant Shares (and other securities or property) after
such adjustment, setting forth a brief statement of the facts requiring such
adjustment and setting forth the computation by which such adjustment was made.

13. Notice of Corporate Action. If at any time:

(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right, or

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

then, in any one or more of such cases, the Company shall give to Holder (i) at
least five Business Days’ prior written notice of the date on which a record
date shall be selected for such dividend, distribution or right or for
determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least five Business Days’ prior
written notice of the date when the same shall take place. Such notice in
accordance with the foregoing clause also shall specify (i) the date on which
any such record is to be taken for the purpose of such dividend, distribution or
right, the date on which the holders of Common Stock shall be entitled to any
such dividend, distribution or right, and the amount and character thereof, and
(ii) the date on which any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up is to take place and the time, if any such time is to be fixed, as of which
the holders of Common Stock shall be entitled to exchange their Warrant Shares
for securities or other property deliverable upon such disposition, dissolution,
liquidation or winding up. Each such written notice shall be sufficiently given
if addressed to Holder at the last address of Holder appearing on the books of
the Company and delivered in accordance with Section 16(d).

14. Authorized Shares. The Company covenants that during the period the Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company will
take all such reasonable action as may be necessary to assure that such Warrant
Shares may be issued as provided herein without violation of any applicable law
or regulation.

 

6



--------------------------------------------------------------------------------

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value and (b) take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares upon the exercise of this Warrant.

15. Call. At any time and from time to time following the Effective Date of the
Registration Statement, the Company shall have the right, upon 20 Business Days’
prior written notice to the Holder (“Call Notice”), to call (require Holder to
exercise) all or any portion of this Warrant at the Exercise Price provided that
(i) the Warrant Shares are registered for resale pursuant to the Securities Act
and have been for at least the 20-Trading Day period preceding the Call Notice,
(ii) the Prospectus has not been suspended at any time during the 20-Trading Day
period preceding the Call Notice, (iii) the Common Stock is currently listed
(and is not suspended from trading) on the Principal Market as of the date the
Call Notice is delivered to the Holder through the effective date of such call,
(iv) the Company is not in default (or taken any action or failure to act which
through the passage of time would result in a default) under the Purchase
Agreement, (v) exercise of the Warrant in whole will not cause the Holder to
exceed the Section 3(c) limitations, (vi) the VWAP of the Common Stock on the
Principal Market is equal to or greater than $5.00 (subject to adjustment to
reflect forward or reverse stock splits, stock dividends, recapitalizations and
the like) (the “Threshold Price”) for at least 20 consecutive Trading Days, and
(vii) the Call Notice is delivered within 3 Business Days’ of the most recent
day in the previous clause and that the Common Stock reached the Threshold
Price. At any time prior to the effective date of such call, the Holder shall
have the right to exercise this Warrant in accordance with its terms.

“VWAP” shall mean for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an the Principal Market or the New York Stock Exchange, the American Stock
Exchange or the Nasdaq Small Cap Market (each an “Approved Market”), the daily
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the primary Approved Market on which the Common Stock is then
listed or quoted as reported by Bloomberg Financial L.P. (based on a Trading Day
from 9:30 a.m. ET to 4:02 p.m. Eastern Time) using the HP function; (b) if the
Common Stock is not then listed or quoted on an Approved Market and if prices
for the Common Stock are then quoted on the OTC Bulletin Board, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
listed or quoted on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by the National

 

7



--------------------------------------------------------------------------------

Quotation Bureau Incorporated (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (d) in all other cases, the fair market value of a
share of Common Stock as determined by the Company and Holder in good faith.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

16. Miscellaneous.

(a) Jurisdiction. This Warrant shall constitute a contract under the laws of the
State of New York, without regard to its conflict of law, principles or rules.

(b) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant will have restrictions upon resale imposed by state
and federal securities laws and/or as set forth in the Purchase Agreement.

(c) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies, provided,
however, that all rights hereunder terminate on the Termination Date. If the
Company willfully and knowingly fails to comply with any provision of this
Warrant, which results in any material damages to the Holder, the Company shall
pay to Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

(d) Notices. All notices, requests, consents and other communications provided
for herein shall be in writing and shall be effective upon delivery in person,
when faxed and received, or five Business Days after being mailed by certified
or registered mail, return receipt requested, postage pre-paid, addressed as
follows:

(i) If to the Holder:

Iroquois Capital

641 Lexington Avenue

26th Floor

New York, NY 10022

Telephone:

Facsimile:

Attention: Joshua Silverman

or to the address of the Holder as shown on the books of the Company; or

 

8



--------------------------------------------------------------------------------

(ii) If to the Company:

Star Scientific, Inc.

801 Liberty Way

Chester, Virginia 23836

Telephone: (804) 530-0535

Facsimile: (804) 530-8474

Attention: Chief Financial Officer

with a copy to:

Star Scientific, Inc.

7475 Wisconsin Avenue

Suite 850

Bethesda, MD 20814

Telephone: (301) 654-8300

Facsimile: (301) 654-9308

Attention: General Counsel

or at such other address as the Holder or the Company, as applicable, may
hereafter have advised the other in accordance with the provisions of this
paragraph.

(e) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

(f) Successors and Assigns; No Assignment. This Warrant and the rights and
obligations evidenced hereby shall inure to the benefit of and be binding upon
the successors of the Company, provided that neither the Company (except
pursuant to a transaction subject to Section 11 herein) nor the Holder may
assign this Warrant without the prior written consent of the other party.

(g) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

(h) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

(i) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

Dated: July 14, 2006

 

STAR SCIENTIFIC, INC. By:   /S/ PAUL L. PERITO  

Name: Paul L. Perito

Title: Chairman, President & C.O.O.

 

10



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

To: Star Scientific, Inc.

(1) The undersigned hereby elects to purchase                      Warrant
Shares of Star Scientific, Inc. pursuant to the terms of the attached Warrant,
and tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.

(2) Payment shall take the form of in lawful money of the United States.

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned. The Warrant Shares shall be delivered to the
following:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(4) Accredited Investor/Qualified Institutional Buyer. The undersigned is an
“accredited investor” as defined in Regulation D under the Securities Act of
1933, as amended.

 

[PURCHASER] By:       

Title:

Name:

Dated:     

 

11